The petitioner seeks to vacate the assessments made upon his lots, on the north side of Ninety-first street, between Lexington and Third avenues, for the construction of a sewer in said Ninety-first street and Eighty-eighth street.
It appears that the petitioner, owning lands between Ninetieth and Ninety-second streets, with his wife, by deed bearing date the 1st day of February, 1849, conveyed to Daniel Fanshaw eight lots of land, bounded "north-easterly by the center line of Ninety-first street, and south-westerly by the center line between Ninetieth and Ninety-first streets, * * * subject to a right of way over the portion of *Page 313 
Ninety-first street, hereby conveyed, to G. Rollins, his heirs and assigns, forever, to lots lying north-westerly of the premises hereby conveyed."
It is claimed that the assessment was invalid because the corporation never acquired the title to the lands forming Ninety-first street, through the center of which it is alleged the sewer is laid.
We are of the opinion that this position cannot be maintained. The appeal papers presented do not show that the sewer is laid on the northerly half of the street to which the petitioner claims title, nor in the center of the street. For any thing which appears, it may have been laid upon the south half of said street, and upon lands which he has conveyed away to Fanshaw in the deed referred to. It is by no means to be inferred that the sewer was laid upon the petitioner's one-half of the street or in the center of the same; and the party objecting should make it appear by affirmative proof that his rights have been invaded, before he is entitled to avail himself of the objection urged.
It may be assumed that sewers are not always laid in the center or upon one side of a street alone; and, therefore, it by no means follows that in this case the sewer in question was on land claimed by the petitioner. In the petition it is stated that the southerly half of the street is the property of and owned by individuals, and not by the city; and the affidavit of the petitioner shows that the southerly half of the street, so far as he has any knowledge, has never been ceded to the city authorities. These allegations do not interfere with the right of the city to lay down the sewer. A permission from the owner or owners would be sufficient authority for that purpose; and as it is not shown that no such permission was given, and as it does not appear that these owners object, the legal presumption is that the city authorities were acting under a proper license, and had ample power to perform the work.
This must be assumed until the contrary is established by sufficient proof. It is for the petitioner to make out that *Page 314 
the authorities have acted in violation of law in imposing upon him the assessment which he seeks to avoid. Nor is it enough to establish that, in carrying out the improvement, they have committed a trespass upon the lands of another party. That is a matter which rests between the city authorities and the person affected, and is not a valid ground of objection by a party assessed who has no interest in the land upon which the sewer is laid.
A point was made that the assessment was invalid because the assessment upon the petitioner's land embraced the expenses of the sewer in Eighty-eighth street, which is wholly disconnected with the sewer in Ninety-first street.
It appears that the sewers were built in accordance with the plan adopted for sewerage in the district in which it is located, in pursuance of the act of 1865 (chapter 381). Although that act confers no express authority to combine the building of two sewers in one contract and to assess the expenses thereof in one assessment, there is no objection to such a proceeding. The assessors are authorized to assess the expense upon the owners and occupants of the property benefited by the improvement made. (S.L. of 1865, supra, § 6.) The assessors had jurisdiction in this case, and having exercised their discretion there is no lawful ground for interfering with their action. Nor is any sufficient objection urged why two sewers might not be lawfully united and laid under one contract and assessments made at the same time for both of them. No injustice appears to have been done to the petitioner on this account, and it furnishes no ground for vacating the assessments complained of.
It is not necessary to discuss the question whether there has been a dedication of the northerly half of the street to the public, by the petitioner, for the use of the city, if the views already expressed are sound. While there is evidence tending to establish that there was a dedication, it is not essential to the disposition of the case to determine that question.
No other point is made which demands especial consideration; *Page 315 
and the order of the General Term must be affirmed, with costs.
All concur.
Order affirmed.